                 Case 19-12256-BLS             Doc 587       Filed 01/16/20        Page 1 of 8



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                 )
In re:                                                           ) Chapter 11
                                                                 )
DESTINATION MATERNITY                                            ) Case No. 19-12256 (BLS)
CORPORATION, et al.,1                                            )
                      Debtors.                                   ) (Jointly Administered)
                                                                 )

  NOTICE OF AGENDA FOR HEARING SCHEDULED FOR JANUARY 21, 2020, AT
10:00 A.M. (PREVAILING EASTERN TIME), BEFORE THE HONORABLE BRENDAN
     L. SHANNON AT THE UNITED STATES BANKRUPTCY COURT FOR THE
  DISTRICT OF DELAWARE, LOCATED AT 824 NORTH MARKET STREET, 6TH
         FLOOR, COURTROOM NO. 1, WILMINGTON, DELAWARE 198012


CONTINUED MATTER:

1.       Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to (A) File a
         Consolidated List of Creditors in Lieu of Submitting a Separate Mailing Matrix for Each
         Debtor, (B) File a Consolidated List of the Debtors’ Thirty Largest Unsecured Creditors,
         (C) Redact Certain Personally Identifiable Information for the Debtors’ Employees, and
         (D) Waive the Requirement to File Equity Lists and Modify Equity Holder Notice
         Requirements, and (II) Granting Related Relief [D.I. 4, filed on October 21, 2019]

         Response Deadline: November 7, 2019 at 4:00 p.m. (ET)

         Responses Received:

         A.       United States Trustee’s Objection to the Debtors’ Motion for Entry of an Order (I)
                  Authorizing the Debtors to (A) File a Consolidated List of Creditors in Lieu of
                  Submitting a Separate Mailing Matrix for Each Debtor, (B) File a Consolidated
                  List of the Debtors’ Thirty Largest Unsecured Creditors, (C) Redact Certain
                  Personally Identifiable Information for the Debtors’ Employees, and (D) Waive
                  the Requirement to File Equity Lists and Modify Equity Holder Notice
                  Requirements, and (II) Granting Related Relief [D.I. 141, filed on November 4,
                  2019]

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Destination Maternity Corporation (5573); DM Urban Renewal, LLC (N/A); and Mothers Work
Canada, Inc. (4780). The location of the Debtors’ principal place of business is 232 Strawbridge Drive,
Moorestown, New Jersey 08057.

2Any party who wishes to attend telephonically is required to make arrangements prior to the hearing through
CourtCall by telephone (866-582-6878) or by facsimile (866-533-2946).


{1258.002-W0059555.2}
                 Case 19-12256-BLS        Doc 587     Filed 01/16/20    Page 2 of 8



         Related Documents:

         B.       Declaration of Lisa Gavales, Chair of the Office of the CEO of Destination
                  Maternity Corporation, in Support of Chapter 11 Petitions and First Day Motions
                  [D.I. 17, filed on October 21, 2019]

         C.       Notice of Filing of Chapter 11 Petitions and Related Motions and Declarations
                  [D.I. 36, filed on October 21, 2019]

         D.       Order (I) Authorizing the Debtors to (A) File a Consolidated List of Creditors in
                  Lieu of Submitting a Separate Mailing Matrix for Each Debtor, (B) File a
                  Consolidated List of the Debtors’ Thirty Largest Unsecured Creditors, (C) Redact
                  Certain Personally Identifiable Information for the Debtors’ Employees, and (D)
                  Waive the Requirement to File Equity Lists and Modify Equity Holder Notice
                  Requirements, and (II) Granting Related Relief [D.I. 76, entered on October 22,
                  2019]

         E.       Omnibus Notice of Second Day Hearing [D.I. 82, filed on October 22, 2019]

         Status: This matter is continued to the next omnibus hearing on February 20, 2020 at
         10:00 a.m. (ET).

RESOLVED/MATTERS UNDER CERTIFICATE OF NO
OBJECTION/CERTIFICATION OF COUNSEL:

2.       Motion of Wiseknit Factory Limited for Allowance and Payment of Administrative
         Expense Claim [D.I. 219, filed on November 12, 2019]

         Response Deadline: December 5, 2019 at 4:00 p.m. (ET); extended to January 14, 2020 at
         4:00 p.m. (ET) for the Debtors

         Response Received:

         A.       Debtors’ Limited Objection to Motion of Wiseknit Factory Limited for Allowance
                  and Payment of Administrative Expense Claim [D.I. 572, filed on January 14,
                  2020]

         Related Documents: None.

         Status: The parties have resolved this matter. A certification of counsel will be filed and
         submitted in accordance with the Court’s procedures.




{1258.002-W0059555.2}                             2
                 Case 19-12256-BLS        Doc 587     Filed 01/16/20    Page 3 of 8



3.       Application of the Official Committee of Unsecured Creditors of Destination Maternity
         Corporation, et al., for Entry of an Order Authorizing the Employment and Retention of
         Cooley LLP as Lead Counsel Nunc Pro Tunc to November 1, 2019 [D.I. 337, filed on
         November 27, 2019]

         Response Deadline: December 19, 2019 at 4:00 p.m. (ET)

         Response Received: None

         Related Documents:

         A.       Notice of Application of the Official Committee of Unsecured Creditors of
                  Destination Maternity Corporation, et al., for Entry of an Order Authorizing the
                  Employment and Retention of Cooley LLP as Lead Counsel Nunc Pro Tunc to
                  November 1, 2019 [D.I. 420, filed on December 5, 2019]

         B.       Supplemental Declaration of Cathy Hershcopf Pursuant to Bankruptcy Rule 2014
                  [D.I. 562, filed on January 13, 2020]

         C.       Certificate of No Objection Regarding Application of the Official Committee of
                  Unsecured Creditors of Destination Maternity Corporation, et al., for Entry of an
                  Order Authorizing the Employment and Retention of Cooley LLP as Lead
                  Counsel Nunc Pro Tunc to November 1, 2019 [D.I. 565, filed on January 13,
                  2020]

         D.       Order Authorizing the Employment and Retention of Cooley LLP as Lead
                  Counsel for the Official Committee of Unsecured Creditors [D.I. 573, entered on
                  January 14, 2020]

          Status: On January 14, 2020, the Court entered an order granting the relief requested.
          Accordingly, a hearing regarding this matter is not required.

 4.      Application for an Order Pursuant to 11 U.S.C. §§ 328(a) and 1103 Authorizing and
         Approving the Employment and Retention of Cole Schotz P.C. as Delaware and Conflicts
         Counsel to the Official Committee of Unsecured Creditors Nunc Pro Tunc to November
         1, 2019 [D.I. 338, filed on November 27, 2019]

         Response Deadline: December 19, 2019 at 4:00 p.m. (ET)

         Response Received: None.

         Related Documents:

         A.       Notice of Application for an Order Pursuant to 11 U.S.C. §§ 328 and 1103
                  Authorizing and Approving the Employment and Retention of Cole Schotz P.C.
                  as Delaware and Conflicts Counsel to the Official Committee of Unsecured


{1258.002-W0059555.2}                             3
                 Case 19-12256-BLS       Doc 587     Filed 01/16/20    Page 4 of 8



                  Creditors Nunc Pro Tunc to November 1, 2019 [D.I. 421, filed on December 5,
                  2019]

         B.       Supplemental Declaration of David Dean Pursuant to Bankruptcy Rule 2014 [D.I.
                  451, filed on December 6, 2019]

         C.       Second Supplemental Declaration of David Dean Pursuant to Bankruptcy Rule
                  2014 [D.I. 563, filed on January 13, 2020]

         D.       Certificate of No Objection Regarding Application for an Order Pursuant to 11
                  U.S.C. §§ 328(a) and 1103 Authorizing and Approving the Employment and
                  Retention of Cole Schotz P.C. as Delaware and Conflicts Counsel to the Official
                  Committee of Unsecured Creditors Nunc Pro Tunc to November 1, 2019 [D.I.
                  566, filed on January 13, 2020]

         E.       Order Pursuant to 11 U.S.C. §§ 328(a) and 1103 Authorizing and Approving the
                  Employment and Retention of Cole Schotz P.C. as Delaware and Conflicts
                  Counsel to the Official Committee of Unsecured Creditors Nunc Pro Tunc to
                  November 1, 2019 [D.I. 571, entered on January 14, 2020]

          Status: On January 14, 2020, the Court entered an order granting the relief requested.
          Accordingly, a hearing regarding this matter is not required.

5.       Application for Entry for an Order Authorizing and Approving the Employment of
         Province, Inc. as Financial Advisor to the Official Committee of Unsecured Creditors
         Effective as of November 1, 2019 [D.I. 339, filed on November 27, 2019]

         Response Deadline: December 19, 2019 at 4:00 p.m. (ET)

         Response Received: None.

         Related Documents:

         A.       Notice of Application for Entry for an Order Authorizing and Approving the
                  Employment of Province, Inc. as Financial Advisor to the Official Committee of
                  Unsecured Creditors Nunc Pro Tunc to November 1, 2019 [D.I. 422, filed on
                  December 5, 2019]

         B.       Supplemental Declaration of Edward Kim Pursuant to Bankruptcy Rule 2014
                  [D.I. 564, filed on January 13, 2020]

         C.       Certificate of No Objection Regarding Application for Entry for an Order
                  Authorizing and Approving the Employment of Province, Inc. as Financial
                  Advisor to the Official Committee of Unsecured Creditors Effective as of
                  November 1, 2019 [D.I. 567, filed on January 13, 2020]



{1258.002-W0059555.2}                            4
                 Case 19-12256-BLS        Doc 587     Filed 01/16/20     Page 5 of 8



         D.       Order Authorizing and Approving the Employment of Province, Inc. as Financial
                  Advisor to the Official Committee of Unsecured Creditors Effective as of
                  November 1, 2019 [D.I. 574, entered on January 14, 2020]

          Status: On January 14, 2020, the Court entered an order granting the relief requested.
          Accordingly, a hearing regarding this matter is not required.

6.       Motion of Comcast Cable Communications Management, LLC for Authority to File
         Under Seal Portions of its (A) Objection to Cure Amount and Assumption and
         Assignment of an Executory Contract Between the Debtors and Comcast Proposed in
         Debtors’ Notice of Potential Assumption and Assignment of Executory Contracts or
         Unexpired Leases and Cure Amount and (B) Limited Objection to the Debtors’ Motion
         for Entry of an Order (I) Approving the Form APA, (II) Authorizing the Sale of Assets
         Through the Winning Bid, (III) Authorizing the Sale of Substantially all of the Debtors’
         Assets Free and Clear of Liens, Claims, Encumbrances, and Interests, (IV) Authorizing
         the Assumption and Assignment of Certain Executory Contracts and Unexpired Leases,
         and (V) Granting Related Relief [D.I. 384, filed on December 3, 2019]

         Response Deadline: December 10, 2019 at 4:00 p.m. (ET)

         Responses Received: None.

         Related Documents:

         A.       [SEALED] Comcast Cable Communications Management, LLC’s (A) Objection
                  to Cure Amount and Assumption and Assignment of an Executory Contract
                  Between the Debtors and Comcast Proposed in Debtors’ Notice of Potential
                  Assumption and Assignment of Executory Contracts or Unexpired Leases and
                  Cure Amount and (B) Limited Objection to the Debtors’ Motion for Entry of an
                  Order (I) Approving the Form APA, (II) Authorizing the Sale of Assets Through
                  the Winning Bid, (III) Authorizing the Sale of Substantially all of the Debtors’
                  Assets Free and Clear of Liens, Claims, Encumbrances, and Interests, (IV)
                  Authorizing the Assumption and Assignment of Certain Executory Contracts and
                  Unexpired Leases, and (V) Granting Related Relief [D.I. 385, filed on December
                  3, 2019]

         B.       [REDACTED] Comcast Cable Communications Management, LLC’s (A)
                  Objection to Cure Amount and Assumption and Assignment of an Executory
                  Contract Between the Debtors and Comcast Proposed in Debtors’ Notice of
                  Potential Assumption and Assignment of Executory Contracts or Unexpired
                  Leases and Cure Amount and (B) Limited Objection to the Debtors’ Motion for
                  Entry of an Order (I) Approving the Form APA, (II) Authorizing the Sale of
                  Assets Through the Winning Bid, (III) Authorizing the Sale of Substantially all of
                  the Debtors’ Assets Free and Clear of Liens, Claims, Encumbrances, and
                  Interests, (IV) Authorizing the Assumption and Assignment of Certain Executory
                  Contracts and Unexpired Leases, and (V) Granting Related Relief [D.I. 386, filed
                  on December 3, 2019]

{1258.002-W0059555.2}                             5
                 Case 19-12256-BLS        Doc 587      Filed 01/16/20    Page 6 of 8




         C.       Order Granting Motion for Expedited Consideration of the Motion of Comcast
                  Cable Communications Management, LLC for Authority to File Under Seal
                  Portions of its (A) Objection to Cure Amount and Assumption and Assignment of
                  an Executory Contract Between the Debtors and Comcast Proposed in Debtors’
                  Notice of Potential Assumption and Assignment of Executory Contracts or
                  Unexpired Leases and Cure Amount and (B) Limited Objection to the Debtors’
                  Motion for Entry of an Order (I) Approving the Form APA, (II) Authorizing the
                  Sale of Assets through the Winning Bid, (III) Authorizing the Sale of
                  Substantially all of the Debtors’ Assets Free and Clear of Liens, Claims,
                  Encumbrances, and Interests, (IV) Authorizing the Assumption and Assignment
                  of Certain Executory Contracts and Unexpired Leases, and (V) Granting Related
                  Relief [D.I. 458, entered on December 9, 2019]

         Status: This matter is moot.

7.       Motion to Extend the Time Period within which the Debtors May File Notices to Remove
         Actions Pursuant to 28 U.S.C. § 1452 and Rules 9027 and 9006 of the Federal Rules of
         Bankruptcy Procedure [D.I. 548, filed on January 7, 2020]

         Response Deadline: January 14, 2020 at 4:00 p.m. (ET)

         Response Received: None

         Related Documents:

         A.       Certificate of No Objection [D.I. 581, filed on January 15, 2020]
         B.       Order Granting the Debtors’ Motion to Extend the Time Period within which the
                  Debtors May File Notices to Remove Actions Pursuant to 28 U.S.C. § 1452 and
                  Rules 9027 and 9006 of the Federal Rules of Bankruptcy Procedure [D.I. 586,
                  entered on January 16, 2020]
          Status: On January 16, 2020, the Court entered an order granting the relief requested.
          Accordingly, a hearing regarding this matter is not required.

MATTERS GOING FORWARD:

8.       Motion of Haines Center – Florence, LLC for Entry of an Order (I) Compelling Debtors’
         Payment of Certain Post-Petition Rent and Other Obligations Due Pursuant to 11 U.S.C.
         § 365(d)(3) and (II) Allowing and Compelling Payment of Administrative Expense Claim
         Pursuant to 11 U.S.C. § 503(b)(1)(A) [D.I. 513, filed on December 20, 2019]

         Response Deadline: January 3, 2020 at 4:00 p.m. (ET)




{1258.002-W0059555.2}                              6
                 Case 19-12256-BLS       Doc 587     Filed 01/16/20   Page 7 of 8



         Response Received:

         A.       Debtors’ Objection to Motion of Haines Center – Florence, LLC for Entry of an
                  Order (I) Compelling Debtors’ Payment of Certain Post-Petition Rent and Other
                  Obligations Due Pursuant to 11 U.S.C. § 365(d)(3) and (II) Allowing and
                  Compelling Payment of Administrative Expense Claim Pursuant to 11 U.S.C. §
                  503(b)(1)(A) [D.I. 536, filed on January 3, 2020]

         Related Documents:

         B.       Haines’ Reply to Debtors’ Objection to Motion of Haines Center – Florence, LLC
                  for Entry of an Order (I) Compelling Debtors’ Payment of Certain Post-Petition
                  Rent and Other Obligations Due Pursuant to 11 U.S.C. § 365(d)(3) and (II)
                  Allowing and Compelling Payment of Administrative Expense Claim Pursuant to
                  11 U.S.C. § 503(b)(1)(A) [D.I. 580, filed on January 15, 2020]

         C.       Notice of Filing of Amended Exhibit “B” to Motion of Haines Center – Florence,
                  LLC for Entry of an Order (I) Compelling Debtors’ Payment of Certain Post-
                  Petition Rent and Other Obligations Due Pursuant to 11 U.S.C. § 365(d)(3) and
                  (II) Allowing and Compelling Payment of Administrative Expense Claim
                  Pursuant to 11 U.S.C. § 503(b)(1)(A) [D.I. 582, filed on January 15, 2020]

         D.       Declaration of New Jersey Counsel to Haines Center – Florence, LLC Regarding
                  Motion of Haines Center – Florence, LLC for Entry of an Order (I) Compelling
                  Debtors’ Payment of Certain Post-Petition Rent and Other Obligations Due
                  Pursuant to 11 U.S.C. § 365(d)(3) and (II) Allowing and Compelling Payment of
                  Administrative Expense Claim Pursuant to 11 U.S.C. § 503(b)(1)(A) [D.I. 584,
                  filed on January 16, 2020]

         Status: This matter is going forward.

9.       Debtors’ Motion to Extend the Deadline to Assume or Reject Unexpired Leases of
         Nonresidential Real Property Pursuant to Bankruptcy Code Section 365(d)(4) and Rule
         6006 of the Federal Rules of Bankruptcy Procedure [D.I. 549, filed on January 7, 2020]

         Response Deadline: January 14, 2020 at 4:00 p.m. (ET); extended to January 15, 2020 at
         10:00 a.m. for the RPAI landlords

         Response Received:

         A.       Informal comments from the Pyramid landlords
         B.       Informal comments from the RPAI landlords
         C.       Informal comments from the Brookfield Property REIT, Inc., Gregory Greenfield
                  & Associates, Ltd., Regency Centers, L.P., SITE Centers Corp., and Turnberry
                  Associates



{1258.002-W0059555.2}                            7
                 Case 19-12256-BLS       Doc 587     Filed 01/16/20   Page 8 of 8



         D.       Informal comments from the Acadia Realty Limited Partnership, Centercal
                  Properties, LLC, Federal Realty Investment Trust, G&I VI Promenade, LLC,
                  KRE Colonie Owner, LLC, Metronational Corporation, PGIM Real Estate,
                  Starwood Retail Partners, LLC, The Forbes Company, The Macerich Company
                  and Wayside Commons Investors LLC
         E.       Objection of Haines Center – Florence, LLC to Debtors’ Motion to Extend the
                  Deadline to Assume or Reject Unexpired Leases of Nonresidential Real Property
                  Pursuant to Bankruptcy Code Section 365(d)(4) and Rule 6006 of the Federal
                  Rules of Bankruptcy Procedure [D.I. 576, filed on January 14, 2020]

         Related Documents: None.

         Status: The informal comments at Items 9.A. through 9.D. have been resolved. This
         matter will go forward with respect to Item 9.E.

Dated: January 16, 2020
Wilmington, Delaware                 LANDIS RATH & COBB LLP

                                     /s/ Jennifer L. Cree
                                     Adam G. Landis (DE Bar No. 3407)
                                     Kerri K. Mumford (DE Bar No. 4186)
                                     Jennifer L. Cree (DE Bar No. 5919)
                                     919 North Market Street, Suite 1800
                                     Wilmington, Delaware 19801
                                     Telephone:      (302) 467-4400
                                     Facsimile:      (302) 467-4450
                                     Email:          landis@lrclaw.com
                                                     mumford@lrclaw.com
                                                     cree@lrclaw.com
                                     - and -

                                     KIRKLAND & ELLIS LLP
                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                     Christopher T. Greco, P.C. (Admitted pro hac vice)
                                     601 Lexington Avenue
                                     New York, New York 10022
                                     Telephone:     (212) 446-4800
                                     Facsimile:     (212) 446-4900
                                     Email:         christopher.greco@kirkland.com

                                     Co-Counsel to the Debtors and Debtors in Possession




{1258.002-W0059555.2}                            8
